third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 jkristall postn-126197-12 uilc date date to lawrence davidow senior counsel large business international from nancy lee assistant to the branch chief branch income_tax accounting subject go shop provisions this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent summary this memorandum responds to your request for help in determining whether a go shop provision in a merger agreement affects the bright-line date described in sec_1_263_a_-5 for the reasons discussed below we conclude that a go shop provision in a fully-executed merger agreement does not change the bright-line date for purposes of sec_1_263_a_-5 please contact jason kristall at if you would like further assistance or have any questions about this memorandum or our conclusion facts acquiring_corporation acquirer acquires target_corporation target in a transaction described in sec_1_263_a_-5 the terms of the agreement are set forth in a merger agreement that was executed by representatives of both corporations and approved by both corporations’ boards of directors on date pursuant to this merger agreement target retained the right until date to continue to look for another acquirer the go shop provision had target received a better offer acquirer would have had an opportunity to match that offer postn-126197-12 had acquirer declined to match the offer target would have been free to abandon its agreement with acquirer and enter into a deal with the alternate acquirer instead some time after date the transaction between acquirer and target closed successfully law sec_1_263_a_-1t c provides that no deduction is allowed for an amount_paid to acquire or create an intangible which under sec_1_263_a_-4 and d i a includes an ownership_interest in a corporation or other entity see also sec_1_263_a_-4 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate the business acquisition or reorganization transactions described in sec_1_263_a_-5 an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances sec_1_263_a_-5 sec_1_263_a_-5 provides that an amount other than an inherently facilitative amount_paid in the process of investigating or otherwise pursuing a covered transaction as described in sec_1_263_a_-5 facilitates the transaction only if the amount relates to activities performed on or after the earlier of the date on which a letter of intent exclusivity agreement or similar written communication other than a confidentiality agreement is executed by representatives of the acquirer and the target or the date on which the material terms of the transaction as tentatively agreed to by representatives of the acquirer and the target are authorized or approved by the taxpayer’s board_of directors or committee of the board_of directors bright-line date analysis amounts that are not inherently facilitative but that are paid in the process of investigating or otherwise pursuing a covered transaction facilitate the transaction only if they relate to activities performed on or after the bright-line date under the regulation this bright-line date is the earlier of the date a letter of intent exclusivity agreement or similar written communication is executed by representatives of both parties or the date that the material terms of the transaction are approved by the parties’ boards of directors in this case the execution of the merger agreement and the approval of the terms therein by the parties’ boards of directors occur on the same date the go shop provision is only one of the terms of this merger agreement and does not serve to negate the document’s execution nor does it trump the approval of those terms by the postn-126197-12 corporations’ boards of directors therefore the bright-line date in this case is date the date of the merger agreement’s execution and its approval by the corporations’ boards of directors conclusion the execution of a merger agreement that sets forth the terms of a covered transaction and is approved by both parties’ boards of directors on the date of execution establishes the bright-line date for purposes of sec_1_263_a_-5 the inclusion of a go shop provision does not change this bright-line date case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views
